Citation Nr: 0600722	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  04-00 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for hepatitis C.  



ATTORNEY FOR THE BOARD

M. Tenner, Counsel




INTRODUCTION

The veteran served on active duty from January 1969 to 
December 1971.  

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a decision rendered by the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA). 

In May 2005, the Board remanded the issue on appeal to the 
RO.  In September 2005, upon substantial completion of the 
requested development, the RO issued a Supplemental Statement 
of the Case in which it continued the denial of the claim.  
Hence, the case has been returned to the Board for further 
appellate review.  


FINDING OF FACT

1.  Hepatitis C was not shown during service and was first 
shown several decades following discharge from service.  
Surgical treatment during service for a left knee condition 
did not require a blood transfusion.  Treatment for venereal 
disease was not shown during service.  

2.  The veteran's hepatitis C is not shown to be causally or 
etiologically related to service.  


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

As explained below, the Board finds that all relevant 
evidence has been obtained with regard to the veteran's claim 
and that the requirements of the VCAA have been satisfied. 

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Additionally, a VCAA notice letter consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  

In the present case, by way of a May 2005 letter, pursuant to 
the VCAA, the RO advised the appellant of the types of 
evidence that he needed to send to VA in order to 
substantiate the claim, as well as the types of evidence VA 
would assist in obtaining.  Specifically, he was advised to 
identify evidence showing that his hepatitis C was related to 
service.  He was provided a Hepatitis Questionnaire in which 
he could identify risk factors that might be associated with 
hepatitis C.  In addition, the veteran was informed of the 
responsibility to identify, or to submit evidence directly to 
VA.  Furthermore, the RO specifically requested that the 
veteran provide it with or identify any other additional 
evidence that could help substantiate the claim, including 
complete authorizations to obtain VA and private medical 
evidence.  Finally, the letter advised the veteran of the 
evidence it had received in connection with the claim.  

For the above reasons, the Board finds that the RO's notice 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies VCAA notice).  

While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).   

Based on the above, the Board concludes that the defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning blind adherence in the face of 
overwhelming evidence in support of the result of a 
particular case, such adherence will result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

The Board also finds that all necessary development has been 
accomplished.  As noted, this matter was previously remanded 
by the Board in May 2005.  During such time, the RO requested 
any additional service medical records from the National 
Personnel Records Center (NPRC).  The NPRC supplied 
additional medical and dental records.  In addition, the 
veteran was afforded an additional opportunity to submit 
evidence in support of his claim.  Unfortunately, he failed 
to respond to the RO's request for additional information.  

The veteran identified private and VA outpatient treatment 
records in support of his claim.  The RO has assisted the 
veteran and obtained the identified records.  The veteran has 
not identified any additional evidence in support of his 
claim that is not of record.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

II.  Analysis

In this matter, the veteran contends that current hepatitis C 
is due to his active duty military service.  He speculates 
that he might have contracted hepatitis C as the result of 
blood drawn during his entrance examination, dental work, 
treatment for venereal disease, of treatment of his service-
connected left knee disability.  

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2002).  Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service 
connection may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or 
during the applicable presumptive period.  Service connection 
also may be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In this matter, the veteran's service medical records do not 
contain any evidence of complaints, treatment or diagnosis of 
hepatitis during service.  While service medical records 
reflect that the veteran underwent a left knee arthrotomy and 
excision osteochondritis dissecans in December 1970, and 
follow-up treatment at the Valley Forge General Hospital, 
those records do not show the veteran received any blood 
transfusion during the procedure.  Additionally, the service 
medical records do not show treatment for a venereal disease, 
as alleged by the veteran.  Finally, records do not show any 
blood infection as the result of dental work or blood drawn 
during service examinations.   Records dated following 
separation from service clearly show that hepatitis C was 
diagnosed decades following the veteran's separation from 
service.  

In this regard, a VA outpatient treatment record dated in 
September 2002 shows the veteran was treated for alcohol 
abuse, liver disease, chronic abdominal pain, and hepatitis 
C.  Thus, post-service medical records clearly show that the 
veteran has a current disability manifested by hepatitis C.  

As to the etiology of the veteran's hepatitis, while the 
veteran has related incidents which occurred during service, 
there is absolutely no competent evidence which suggests that 
any of the possible etiologies were the cause of the 
veteran's hepatitis.  As indicated above, service medical 
records contain no evidence of any blood transfusion during 
the veteran's left knee surgery, do not show treatment for 
venereal disease, or show that he was infected by dirty 
needles during service examination or during dental 
treatment.  

Based on this record, the Board finds that service connection 
for hepatitis C is not established.  There is no competent 
medical evidence which indicates that the veteran's post-
service diagnosis of hepatitis C is in any way related to 
service, and more specifically, to the veteran's contentions 
that his hepatitis was due to blood drawn during physical 
examination, dental treatment, surgical treatment, blood 
work, or alleged treatment for a venereal disease.  While the 
veteran is clearly of the opinion that any of those service 
incidents was the cause of his hepatitis, the veteran, as a 
layperson, does not have the training to offer medical 
expertise, such as the etiology of a disorder.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  In the absence of 
competent medical evidence that demonstrates that the 
veteran's hepatitis C is in someway causally or etiologically 
related to service, the Board concludes that service 
connection for hepatitis C is not warranted.  

In sum, the preponderance of the evidence is against the 
granting of service connection.  The evidence is not in 
equipoise so as to apply the benefit of the doubt rule.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  


ORDER

Entitlement to service connection for hepatitis C is denied.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


